DETAILED ACTION
Response to Amendment
	The amendment filed on 12/2/2021 has been entered. Claims 1-16 and 19 have been amended, claim 20 has been added, and claims 1-20 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2021/0013990 A1); in view of Cherian et al. (US 2015/0063336 A1).
 
Regarding claim 1; Chen discloses a wireless interface configured to perform wireless communications over a communication link with a further wireless device (RAN 108 transmits/receives transmission to/from the communication device; see Fig. 2); and a controller (CMC in the RAN includes processor; paragraph [0049] and Fig. 2, Fig. 3) configured to: cause the wireless interface to 10transmit to the further wireless apparatus, one or more signals using a first transmission setting (CMC monitoring communication conditions between RAN 108 and the communication device; the uplink transmission from the device to the RAN includes group of parameters (e.g. RB, MCS etc.); see paragraphs [0026], [0102] and Fig. 5); determine whether a link quality of the communication link falls outside of a predefined range (the CMC determines whether the communication condition metrics satisfies a threshold; see paragraph [0104] and Fig. 5); and in response to determining that the link quality falls outside of the 15predefined range: determine at least first and second probing transmission settings that differ from each other and from the first transmission setting (when the communication condition metric for the uplink transmission does not satisfy the threshold value, the CMC can determine that at least one parameter of the group of parameters (e.g. MCS and/or RB) is to be modified to facilitate improving the communication condition metric of the uplink transmission repetitively; see paragraph [0108] and Fig. 5).
Chen discloses a network node determines new transmission parameters when a communication link quality does not satisfy a threshold.

Cherian discloses cause the wireless interface to transmit to the further wireless apparatus, a first probing signal using the first probing transmission setting and 20a second probing signal using the second probing transmission setting (the wireless device receives a probe response using a first set of communication parameter; the wireless device receives a probe response using a second set of communication parameter; see paragraph [0115] and Fig. 5); and apply to25apply  the wireless interface one of the first and second probing transmission settings with future transmissions to the further wireless apparatus in response to the wireless interface receiving from the further wireless apparatus a signal designating the one of the first and second probing transmission settings (the wireless device transmits an acknowledgement to the probe response using either the first or second set of communication parameters based on the communication parameters used to receive the probe response; the access point uses the communication parameters for successive communications with the wireless device; see paragraphs [0097], [0116] and Fig.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen and Cherian to transmit two probing signals using two transmission settings in order to achieve high-efficiency communication (see paragraph [0009] of Cherian).

Regarding claim 7; Chen discloses wherein each of the first transmission setting and the first and second probing transmission settings includes one or more of a transmission power setting and a coding scheme setting (the communication parameters include MCS parameter; see paragraph [0016]).

Regarding claim 8; Chen discloses the wireless interface receives from the further wireless apparatus one or more signals that indicate both of the first and second probing transmission settings, and the controller determines at least the first and second probing transmission settings based on the received signals (with the first probing transmission setting, the CMC of uplink transmission may satisfy the threshold value; with the second probing transmission setting, the CMC of uplink transmission may not satisfy the threshold value; see paragraphs [0102] – [0104] and Fig. 5). 

Regarding claim 9; Chen discloses in response to receipt of one or more uplink signals from a wireless apparatus over a wireless communication link (RAN 108 transmits/receives transmission to/from the communication device; see Fig. 2), the one or more uplink signals being transmitted by the wireless apparatus using a first transmission setting (the uplink communication utilizes parameters such as PRB and MCS; see paragraph [0026]); determining whether a link quality of the wireless communication link falls outside 20of a predefined range (CMC monitoring communication conditions between RAN 108 and the communication device; the uplink transmission from the device to the RAN includes group of parameters (e.g. RB, MCS etc.); the CMC determines whether the communication condition metrics satisfies a threshold; see paragraphs [0026], [0102], [0104] and Fig. 5); in response to determining that the link quality falls outside of the predefined range: determining at least first and second probing transmission settings that differ from each other and from the first transmission setting (when the ; 25in response to receipt of the first and second probing transmissions, determining a first probing link quality for the first probing 30transmission and a second probing link quality for the second probing transmission (the RAN monitoring communication conditions using a first modified MCS parameter, determining whether the threshold value is satisfied; the RAN monitoring communication conditions using a second modified MCS parameter, determining whether the threshold value is satisfied;  see paragraphs [0101] – [0104] and Fig. 5); selecting one of the first and second probing transmission settings based on the first probing link quality and second probing link quality (based upon whether the threshold value is satisfied, the RAN determine the MCS value to be used; see Fig. 5).
Chen discloses a network node determines new transmission parameters when a communication link quality does not satisfy a threshold.
The combination of Chen and Cherian does not explicitly disclose transmitting two probing signals using two transmission settings.
Cherian discloses sending to the wireless apparatus an instruction for the wireless device to use the first probing transmission setting in a first probing transmission and the second probing transmission in a second transmission (the wireless device receives a probe response using a first set of communication parameter; the wireless device receives a probe response using a second set of communication parameter; see paragraph [0115] and Fig. 5); and9190376-4M&C PN835100US 45 sending to the wireless apparatus an instruction for the wireless apparatus to use the selected one of the first and second probing transmission settings in future transmissions (the wireless device transmits 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen and Cherian to transmit two probing signals using two transmission settings in order to achieve high-efficiency communication (see paragraph [0009] of Cherian). 
		
Regarding claim 17; Chen discloses a non-transitory computer readable medium comprising executable code that, when executed by a processor, causes the processor to perform the method of claim 9 (the operations manager component can facilitate generating instructions of CMC operations; see paragraph [0085] and Fig. 3).

	Regarding claim 18; Chen discloses a computing system comprising a processor configured to perform the method of claim 9 (a processor component is used to perform operations of CMC; see paragraph [0085] and Fig. 3). 

Regarding claim 19; Chen discloses transmitting to a wireless apparatus one or more uplink signals using a first transmission setting (RAN 108 transmits/receives transmission to/from the communication device using a group of parameters (e.g. RB, MCS etc.); see paragraphs [0026], [0102], Fig. 2 and Fig. 5); determining whether a link quality of the communication link falls outside of a 10predefined range (the CMC determines whether the ; and in response to determining that the link quality falls outside of the predefined range: determining at least first and second probing transmission settings that differ from each other and from the first transmission setting (when the communication condition metric for the uplink transmission does not satisfy the first threshold value, the CMC can determine that at least one parameter of the group of parameters is to be modified to facilitate improving the communication condition metric of the uplink transmission repetitively; see paragraph [0108] and Fig. 5). 
Chen discloses a network node determines new transmission parameters when a communication link quality does not satisfy a threshold.
Chen does not explicitly disclose transmitting a first probing signal using a first transmission settings and a second probing signal using a second transmission settings.
Cherian discloses 15transmitting to the wireless apparatus a first probing signal using the first probing transmission setting and a second probing signal using the second probing transmission setting (the wireless device receives a probe response using a first set of communication parameter; the wireless device receives a probe response using a second set of communication parameter; see paragraph [0115] and Fig. 5); receiving from the wireless apparatus a signal designating one of the first and second probing transmission settings (the wireless device transmits an acknowledgement to the probe response using either the first or second set of communication parameters based on the communication parameters used to receive the probe response; see paragraph [0116] and Fig. 5); adopting the one of the first and second probing transmission settings for use with future transmission to the wireless apparatus (the access point uses the communication parameters for successive communications with the wireless device; see paragraph [0097]).


Regarding claim 20; Chen discloses a non-transitory computer readable medium comprising executable code that, when executed by a processor, causes the processor to perform the method of claim 19 (a machine-readable storage medium can comprise executable instructions that, when executed by a processor, facilitate performance of the operation of the method; see paragraph [0096]).

Claims 2-4, 10-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.; in view of Cherian; and in further view of Shakya et al. (US 2019/0191387 A1).

Regarding claim 2; Chen discloses a network node determines new transmission parameters when a communication link quality does not satisfy a threshold.
The combination of Chen and Cherian does not explicitly disclose transmission settings fall within a link budget.
Shakya discloses when the first transmission setting falls within a first link budget (the transmission power Ptx11 is within Ptxmax; see paragraph [0022] and Fig. 3); determining whether the link quality of the communication link falls outside of the predefined range includes determining whether the link quality falls below a minimum link quality (if the link quality is determined to be deteriorating beyond a predetermined threshold; see paragraph [0024]); and the controller is configured to, in response to determining that the link quality falls 35below the minimum link quality, determine the first and second probing transmission 9190376-4M&C PN835100US 43settings such that each of the first and second probing transmission settings provides a link budget that is higher than the first link budget (when the link quality is determined to be deteriorating beyond a predefined threshold, the transmission power Ptx may be increased; a higher a transmission power provides better link quality; see paragraph [0024] and Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen, Cherian and Shakya to increase transmission power for a better link quality (see paragraph [0024] of Shakya).

Regarding claim 10; Chen discloses a network node determines new transmission parameters when a communication link quality does not satisfy a threshold.
The combination of Chen and Cherian does not explicitly disclose uplink transmissions are sent using one or more link budgets.
Shakya discloses the one or more uplink signals are sent by the sending wireless apparatus using one or more link budgets (an apparatus transmits at Ptxcur to a base station; see paragraph [0022] and Fig. 3); determining whether the link quality falls outside of the predefined range includes determining whether a link quality of the largest link budget of the one or more 10link budgets falls below the predefined range (determines if the link quality deteriorates beyond a predetermined threshold; see paragraph [0024] ); and in response to determining that the largest of the link budgets falls below the predefined range, the first and the second probing transmission settings are determined such that each of the first and second probing transmission settings provides a link budget that is higher than the largest of the link budgets (when it is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen, Cherian and Shakya to determine transmission settings based upon link budget in order to improve link quality (see ABSTRACT of Shakya).

Regarding claims 3 and 11; Chen discloses a network node determines new transmission parameters when a communication link quality does not satisfy a threshold.
The combination of Chen and Cherian does not explicitly disclose determining a probing link budget by a predefined step size.
Shakya discloses determining a first probing link budget for the first probing transmission setting that is higher than the first link budget by a predefined step size (when the link quality is determined to be deteriorating beyond a predefined threshold, increase power transmission by a predefined amount; see paragraph [0024]); 10determining a second probing link budget for the second probing transmission setting that is higher than the first probing link budget by a predefined window (for a window of 6 transmissions, determine a second transmission power; see paragraph [0024]); and determining the first and second probing transmission settings based on the first and second probing link budgets respectively (the transmission powers are determined by link qualities (measured RSSIs); see paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen, Cherian and Shakya to 

	Regarding claims 4 and 12; Chen discloses a network node determines new transmission parameters when a communication link quality does not satisfy a threshold.
	The combination of Chen and Cherian does not explicitly disclose selecting a transmission setting falling within a probing link budget.
Shakya discloses in response to the first probing link budget being below a maximum link budget, selecting for the first probing transmission setting a transmission setting falling within the 20first probing link budget (the base station determines that the transmission power is below Ptxmax, it selects transmission power with Ptxcur; see paragraphs [0022] – [0025] and Fig. 3); in response to the second probing link budget being below the maximum link budget, selecting for the second probing transmission setting a transmission setting falling within the second probing link budget (the base station determines that the transmission power is below Ptxmax, it selects transmission power with Ptx11; see paragraphs [0022] – [0025] and Fig. 3); and in response to one or both of the first and second probing link budgets being 25greater than or equal to the maximum link budget, selecting for the one or both of the first and second probing link budgets a corresponding transmission setting falling within the maximum link budget (when the transmission power is set as Ptxmax, the base station transmits response with RSSI and selects transmission power settings Ptx11 and Ptx12; see paragraphs [0022] – [0025] and Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen, Cherian and Shakya to 

	Regarding claim 13; Chen discloses a network node determines new transmission parameters when a communication link quality does not satisfy a threshold.
	The combination of Chen and Cherian does not explicitly disclose determining whether a received signal strength corresponding to the largest link budget is less than a lower limit for the signal strength.
Shakya discloses determining whether a received signal strength corresponding to the largest link budget is less than a lower limit for the signal strength (upon receiving transmission power Ptxmax , the base station responses with RSSI; see paragraphs [0022] – [0023] of Shakya).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen, Cherian and Shakya to response with RSSI in order to improve link quality (see ABSTRACT of Shakya). 

	Regarding claim 14; Chen discloses a network node determines new transmission parameters when a communication link quality does not satisfy a threshold.
	The combination of Chen and Cherian does not explicitly disclose determining link quality to be acceptable at a power level.
Shakya discloses the one or more uplink signals are sent by the wireless apparatus using one or more link budgets (the apparatus device transmits using transmission power Ptx11; see Fig. 3); determining whether the link quality falls outside of the predefined range 15comprises determining whether a link quality of the smallest link budget of the one or more link budgets falls above the predefined range (the link quality is determined to be acceptable at power level 11; Ptx11; see paragraph [0025] and Fig. 3); and in response to determining that the smallest of the link budgets falls above the predefined range, the first and the second probing transmission settings are determined such that each of the first and second probing transmission settings provides a link 20budget that is lower than the smallest of the link budgets (when the link quality is determined to be acceptable at Ptx11; the transmission power is decreased with a predefined amount; see paragraph [0025] and Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen, Cherian and Shakya to determine link quality to be acceptable at a power level in order to optimize transmission power level (see paragraph [0025] of Shakya).

Regarding claim 16; Chen discloses a network node determines new transmission parameters when a communication link quality does not satisfy a threshold.
The combination of Chen and Cherian does not explicitly disclose selecting transmission settings that provides the lowest frame loss.
Shakya discloses in response to the link quality for each of the first and second probing 30transmissions falling within the predefined range, selecting the one of the first and second probing transmission settings that provides the lowest frame loss (when the link quality is determined to be acceptable at certain power level, the transmission power is decreased a predefined amount to maintain good link (e.g. with proper packet loss rate); see paragraphs [0025] – [0026]).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen; in view of Cherian; and in further view of Paladugu et al. (US 2021/0058834 A1).

	Regarding claim 5; the combination of Chen and Cherian discloses determining a link quality is below a threshold value before modifying MCS value. 
	The combination of Chen and Cherian does not explicitly disclose determining a link failure based on transmission without an ACK scheme.
Paladugu discloses determining whether a predefined number of transmission attempts have been made by the wireless apparatus using the first transmission settings without receiving any acknowledgement of receipt from the further wireless apparatus (if the number of UL transmission without ACK exceeds a threshold, it is determined that the radio link is in a radio link failure condition; see paragraph [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen, Cherian and Paladugu to determine a link failure based on transmission without ACK scheme to declare an imminent RLF condition (see paragraph [0052] of Paladugu).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen; in view of Cherian; and in further view of Baghel et al. (US 2020/0145799 A1).

	Regarding claim 6; the combination of Chen and Cherian discloses modifying transmission parameters after determining a link quality is below a threshold.
	The combination of Chen and Cherian does not explicitly disclose receiving a link adaptation feedback message from a receiving device.
Bagel discloses wherein determining whether the link quality of the communication link falls outside of the predefined range includes receiving an indication from the further wireless apparatus that the link quality falls outside of the predefined range (the transmitting device receives a link adaptation feedback message based on the determination that the signal quality is below the configured threshold value; see paragraphs [0140] – [0142] and Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen, Cherian and Bagel to receive a link adaptation feedback message from a receiving device to use power efficiently (see ABSTRACT of Bagel). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.; in view of Cherian; in view of Shakya; and in further view of Nakano (US 2018/0249425 A1).

	Regarding claim 15; Chen discloses a network node determines new transmission parameters when a communication link quality does not satisfy a threshold.

Nakano discloses determining whether a received signal strength corresponding to the smallest 25link budget is greater than an upper limit for the signal strength (the device determines the received signal strength is higher than the upper limit of the predetermined signal strength range with a transmission power; see paragraph [0049] of Nakano).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen, Cherian, Shakya and Nakano to determine whether upper limit of the signal strength range is exceeded in order to properly setting power transmission (see paragraph [0049] of Nakano). 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new reference Cherian et al. (US 2015/0063336 A1) being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624. The examiner can normally be reached Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.L/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415